Citation Nr: 1759710	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  11-26 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a skin condition, claimed as jungle rot and rash.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT THE HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Marsh II, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1965 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified before a Veterans Law Judge in a hearing at the RO in May 2013. A transcript of the hearing has been associated with the claims file.

This matter was last before the Board in April 2014, at which time the matter was remanded to obtain a VA examination and outstanding treatment records. 

After completing the development requested in the April 2014 remand, the RO granted service connection in an October 2014 rating decision, for a skin condition, claimed as jungle rot and rash, assigning an evaluation of 0 percent, effective March 13, 2010. The Veteran did not thereafter express any disagreement with the rating or effective date assigned. 

As the October 2014 rating decision represents a full grant of the benefits sought with respect to this claim, this matter is being formally dismissed below.


FINDING OF FACT

In October 2014, prior to the promulgation of an appellate decision, service connection was granted for a skin condition, claimed as jungle rot and rash, representing a full grant of the benefit sought with respect to that claim.





CONCLUSION OF LAW

There remains for appellate consideration no case or controversy with respect to the claims for service connection for a skin condition, claimed as jungle rot and rash,  affecting the provision of benefits by VA over which the Board may exercise jurisdiction. 38 U.S.C. §§ 511, 7104, 7105 (2012); 38 C.F.R. §§ 19.4, 19.5, 20.101 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans. 38 U.S.C. § 511(a); 38 C.F.R. 20.101(a). 

One of the principal functions of the Board is to make determinations of appellate jurisdiction. 38 C.F.R. § 19.4. The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue. 38 C.F.R. § 20.101(d).

Under these circumstances, the Board finds that the claim for service connection for a skin condition, claimed as jungle rot and rash, which was formerly in appellate status, has been granted by the decision of a lower adjudicative body, fully resolving the Veteran's appeal as to the claim. Further, the Board notes that the Veteran has not expressed any disagreement with the rating or effective date assigned.

Hence, with respect to the claim for service connection for a skin condition, claimed as jungle rot and rash, there no longer remains any case or controversy pending before the Board as contemplated by 38 U.S.C. §§ 7104, 7105 and 38 C.F.R. § 19.4. In the absence of any justiciable question, the appeal as to this claim must be dismissed.


ORDER

The appeal as to the claim for service connection for a skin condition, claimed as jungle rot and rash, is dismissed.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


